t c no united_states tax_court louis a and christine cox petitioners v commissioner of internal revenue respondent docket nos 21733-03l 14693-04l filed date ps’ and taxable years became the subject of irs collection activity through issuance of notices of intent to levy appeals officer s thereafter conducted a simultaneous equivalent_hearing with respect to and collection hearing pursuant to sec_6330 i r c with respect to a principal focus during that proceeding was the availability of collection alternatives the appeals_office sustained the proposed collection activity in november of meanwhile ps’ and taxable years had likewise become the subject of a notice_of_intent_to_levy ps’ request for a hearing regarding these years was assigned to s who began his consideration thereof in early collection alternatives were again a primary issue raised following a hearing with s a notice_of_determination sustaining the proposed levy action was issued in july of held the administrative record and notices of determination underlying these cases are sufficient to support meaningful judicial review held further the appeals officer was not disqualified from conducting the collection hearing for and on account of prior involvement within the meaning of sec_6330 i r c nor does the record otherwise call into question his impartiality held further because the record does not show any abuse_of_discretion r’s determinations to proceed with collection action except to the extent modified by settlements between the parties are sustained theodore h merriam and kevin a planegger for petitioners frederick j lockhart jr for respondent opinion wherry judge these consolidated cases arise from petitions for judicial review filed in response to notices of determination concerning collection action s under sec_6320 and or the issue for decision is whether respondent may proceed with collection of income_tax liabilities for years and unless otherwise indicated section references are to the internal_revenue_code_of_1986 as amended and rule references are to the tax_court rules_of_practice and procedure background these cases were submitted fully stipulated pursuant to rule the stipulations of the parties with accompanying exhibits are incorporated herein by this reference petitioners are husband and wife petitioner louis a cox mr cox is a consulting engineer and software developer throughout the years in issue he operated a sole_proprietorship providing engineering and software services under the name of cox associates in addition in and mr cox also provided consulting services through cox associates inc an s_corporation mr cox and petitioner christine cox mrs cox each held a 50-percent stock ownership_interest in this corporation generally the corporation handled larger projects involving subcontractors and or government contracts smaller projects were handled through the sole_proprietorship mrs cox provided accounting bookkeeping and administrative services for the businesses following an extension of time petitioners timely filed a joint form_1040 u s individual_income_tax_return for in october of they reported adjusted_gross_income of dollar_figure taxable_income of dollar_figure total_tax of dollar_figure total payments of dollar_figure and an amount owed after an addition of dollar_figure from form_2210 underpayment_of_estimated_tax_by_individuals estates and trusts of dollar_figure the return was not accompanied by payment the internal_revenue_service irs assessed the reported amounts for as well as further additions to tax and interest on date and sent petitioners a notice of balance due petitioners apparently entered into an installment_agreement in december of and made a number of payments but an assessed balance remained at the termination of the agreement on date a final notice - notice_of_intent_to_levy and notice of your right to a hearing was issued to petitioners for petitioners filed a joint form_1040 for on date they reported adjusted_gross_income of dollar_figure taxable_income of dollar_figure total_tax of dollar_figure no payments and an amount owed with addition as in of dollar_figure again no payment accompanied the return assessment of the reported amounts along with additions to tax and interest was made on date and a notice of balance due was sent on that date on date the irs issued to petitioners a final notice - notice_of_intent_to_levy and notice of your right to a hearing with respect to their liability on date petitioners’ representative theodore h merriam mr merriam submitted to the irs two forms request for a collection_due_process_hearing one pertaining to and the other to with each he enclosed an attachment explaining petitioners’ disagreement with the proposed levy cover materials from mr merriam communicated an understanding that the form for would be treated as a request for an equivalent_hearing with respect to both years petitioners sought less intrusive methods of collection including but not limited to an installment_agreement or an offer_in_compromise and requested abatement of delinquency additions to tax by a letter dated date bruce h skidmore mr skidmore the appeals officer to whom petitioners’ case had been assigned scheduled a hearing for date and provided general information concerning the requisites for an installment_agreement or offer-in-compromise the letter noted that consideration of collection alternatives required taxpayers to be in current compliance with filing and payment obligations and to submit current financial information ie form 433-a collection information statement for wage earners and self- employed individuals and or form 433-b collection information statement for businesses the hearing was twice rescheduled at petitioners’ request on grounds of needing more time to prepare and submit returns for and and forms 433-a and b a telephone conference was eventually set for date meanwhile on date petitioners filed a form_1040 for the return reported adjusted_gross_income of dollar_figure taxable_income of dollar_figure total_tax of dollar_figure total payments of dollar_figure and an amount owed after a dollar_figure form_2210 addition of dollar_figure no payment was made with the return amounts due with further additions to tax and interest were assessed on date at which time a notice of balance due was sent the scheduled telephone conference for and was conducted on date the participants discussed the changing nature of petitioners’ business and their financial circumstances to wit mr cox’s consulting endeavors had previously focused on the telecommunications industry where work had since dried up due to the economic downturn he was at that time soliciting a more diversified clientele but contracts were smaller and income reduced it was agreed that petitioners would provide form sec_433 by the end of august for the consideration of collection alternatives and options discussed included an offer-in-compromise or currently not collectible status on date mr merriam telephoned mr skidmore to request more weeks to submit financial information and to communicate that petitioners’ form_1040 had been mailed the return for was timely filed pursuant to extensions when it was received on date the return reported adjusted_gross_income of dollar_figure taxable_income of dollar_figure total_tax of dollar_figure total payments of dollar_figure and an amount owed again including a dollar_figure form_2210 addition of dollar_figure no payment was submitted with the return amounts due with additions to tax and interest were assessed on date and a notice of balance due was sent on date kevin a planegger mr planegger another representative of petitioners’ employed at the same firm as mr merriam sent two letters to mr skidmore one presented explanation and reasoning with respect to petitioners’ request that additions to tax for be abated the other asked that petitioners be granted a further extension to date to provide financial and collection information mr planegger also called on date and requested still more time mr skidmore then sent a letter dated date setting a deadline of date for full and complete financials from petitioners and addressing the arguments that petitioners had proffered concerning the additions to tax on date mr planegger sent to mr skidmore a completed form 433-a for petitioners and form 433-b for cox associates inc each signed on date as well as a letter discussing certain of the income and expense items reflected thereon the form 433-a showed monthly income of dollar_figure and expenses of dollar_figure the expenses included housing and utility costs of dollar_figure attributable to multiple mortgages overencumbering petitioners’ residence valued at dollar_figure in the form 433-a and life_insurance costs of dollar_figure the cover letter explained that the home secured_indebtedness obtained to finance petitioners’ business activities and that the life_insurance on mr cox’s life was a condition for such financing the form 433-b incorporated an attached profit and loss statement for january through july of showing total income of dollar_figure and expenses of dollar_figure resulting in net_income of dollar_figure mr skidmore reviewed the information submitted and documented his analysis in extensive notes by a letter dated date he communicated to petitioners his preliminary conclusions and underlying concerns with respect to current compliance to claimed expenses and his inability to reconcile amounts on the form sec_433 with bank and financial statements provided and to collection alternatives mr planegger spoke with mr skidmore by telephone on date and requested to have until the end of the month to prepare a response to the letter mr skidmore indicated that with the delays to date he was inclined to proceed but would look at anything received while the case was still in his hands mr skidmore completed his consideration and calculated monthly net_income of dollar_figure total income of dollar_figure less allowable expenses of dollar_figure for a collection potential from petitioners’ future income over months of dollar_figure plus net realizable equity in assets of dollar_figure in this computation mr skidmore allowed only standard housing_expenses of dollar_figure as documentation relating to the dollar_figure was unclear and the cost of maintaining a home was not converted to a business_expense merely by use as security for alleged business loans he also disallowed the life_insurance expenses as nothing showed that it was not a personal asset benefiting petitioners and completely under their control mr skidmore did not find that any collection alternatives were appropriate on the record presented but he did conclude that the addition_to_tax for failure_to_file timely for should be abated on date petitioners sent a letter to mr skidmore responding to the conclusions in his date letter therein they presented further argument regarding compliance housing_expenses and collection alternatives they emphasized their alleged efforts to return to compliance defended their housing costs or alternatively requested a year to modify any expenses deemed excessive and repeatedly advocated for placement of their accounts in currently uncollectible status acknowledging that neither an installment_agreement nor an offer-in-compromise was a viable option in their circumstances on date the irs issued to petitioners a decision letter concerning equivalent_hearing under sec_6320 and or of the internal_revenue_code with respect to sustaining the proposed levy collection action but abating the late filing addition likewise also on date a notice_of_determination concerning collection action s under sec_6320 and or was issued to petitioners with respect to the notice summarized the determination as follows it appears from the record that the date letter may have been received by the irs after mr skidmore completed his consideration of petitioners’ and case however as indicated infra the substance of the information therein was fully considered by mr skidmore in conjunction with his subsequent review of petitioners’ and tax years and did not alter and thus would not as to and have altered his conclusions any timing issues are immaterial on these facts it appears from the administrative file that the irs prepared two notices of determination dated date with respect to petitioners’ tax_year the notices are identical except for the certified mail numbers handwritten on the first pages and the fact that one is signed by appeals team manager marianne hudson and the other is signed by appeals team manager wesley d anderson it is unclear if both were sent to petitioners perhaps despite being addressed to both petitioners one was intended for mr cox and the other for mrs cox in any event petitioners attached the notice signed by marianne hudson to their petition for and it is that notice that the parties annexed to the stipulation of facts and stipulated was the document upon which the case at docket no 21733-03l was based consistent with the parties’ approach the court will treat the stipulated notice as the operative document for purposes of this proceeding and will disregard the possible continued your lack of current tax compliance defeated the finding of collection alternatives and the financial information you provided indicated an ability to make significant payments on the outstanding tax if not fully pay it over the next few years you did not evidence that a levy would be overly intrusive you did not show reasonable_cause for penalty abatement petitioners filed a petition with this court challenging the date determination on date at which time they resided in denver colorado in the meantime on date the irs had issued to petitioners a final notice - notice_of_intent_to_levy and notice of your right to a hearing with respect to and petitioners timely submitted a form received by the irs on date in response to the notice_of_intent_to_levy an attachment explaining their disagreement essentially reprised almost verbatim the points made in their date letter to mr skidmore and focused on a request for placement of their accounts in currently not collectible status this case was again assigned to mr skidmore by a letter dated date mr skidmore offered a hearing to be held on date on date petitioners’ representative called and requested that mr skidmore recuse himself and have a different appeals officer handle the and case on account of mr skidmore’s work on prior years upon review of continued second copy that request with a supervisor it was determined that reassignment was not required and would only create delay mr skidmore contacted petitioners’ representative with the foregoing information and the two scheduled a telephonic hearing for date on date mr planegger called and pursuant to his request for more time to complete updated forms 433-a and 433-b the hearing was rescheduled for date in a followup letter of the same date mr planegger confirmed the hearing appointment and a date deadline to submit updated financial information the letter also reiterated objection to mr skidmore’s consideration of the case after two additional requests from petitioners’ representative to postpone the hearing was reset for date with the revised financial data to be provided by june under cover of a letter dated date petitioners sent a profit and loss statement for cox associates inc showing a net_loss of dollar_figure during the january through date period an income statement for mr cox’s sole_proprietorship showing a net_loss of dollar_figure for the same period a purported personal balance_sheet for petitioners and copies of various bank statements the letter stated that petitioners’ assets and liabilities had not changed since forms 433-a and b were submitted the previous year and no revised forms were provided mr skidmore again documented his consideration of and concerns with the information provided in extensive notes he noted the uncorroborated or unexplained nature of much of what was supplied an inability to reconcile various claimed figures with the documentation the high cashflow through and commingling between bank accounts the apparent failure to make lifestyle changes to reduce expenses since requesting a year to do so in november of and the seemingly continued problems with filing and payment requirements these concerns were discussed at the ensuing hearing conducted on date on date a notice_of_determination concerning collection action s under sec_6320 and or was issued to petitioners with respect to and the notice summarized the determination the only issue you raised for consideration was that you be found to be currently not collectible the financial information you provided did not establish that there were no procedural errors found neither was it found that a levy would be overly intrusive petitioners’ petition challenging this notice having been timely mailed was filed on date at which time they continued to reside in denver colorado each petition raised a number of largely identical assignments of error disputing the conclusions in the determinations as to intrusiveness of the proposed collection actions current tax law compliance ability to pay and interpretation of submitted financial information availability of currently not collectible status for unpaid liabilities abatement of delinquency additions to tax and adequacy of the administrative record for judicial review with respect to the proceeding for and petitioners also alleged that they were denied their right to a fair hearing before an impartial appeals officer with no prior involvement in the case as previously indicated these cases were submitted fully stipulated in conjunction with that submission the parties filed a stipulation of settled issues in which they agreed to additions to tax under sec_6651 for taxable years and to the extent of percent of the amounts assessed and to abatement of the remaining percent for each year i collection actions--general rules discussion sec_6331 authorizes the commissioner to levy upon all property and rights to property of a taxpayer where there exists a failure to pay any_tax liability within days after notice_and_demand for payment sec_6331 and sec_6330 then set forth procedures generally applicable to afford protections for taxpayers in such levy situations sec_6331 establishes the requirement that a person be provided with at least days’ prior written notice of the commissioner’s intent to levy before collection may proceed sec_6331 also indicates that this notification should include a statement of available administrative appeals sec_6330 expands in several respects upon the premise of sec_6331 forbidding collection by levy until the taxpayer has received notice of the opportunity for administrative review of the matter in the form of a hearing before the irs office of appeals sec_6330 grants a taxpayer the right to a fair hearing before an impartial appeals officer upon request sec_6330 addresses the matters to be considered at the hearing sec_6330 matters considered at hearing --in the case of any hearing conducted under this section-- requirement of investigation --the appeals officer shall at the hearing obtain verification from the secretary that the requirements of any applicable law or administrative procedure have been met issues at hearing -- a in general --the person may raise at the hearing any relevant issue relating to the unpaid tax or the proposed levy including-- i appropriate spousal defenses ii challenges to the appropriateness of collection actions and iii offers of collection alternatives which may include the posting of a bond the substitution of other assets an installment_agreement or an offer-in-compromise b underlying liability --the person may also raise at the hearing challenges to the existence or amount of the underlying tax_liability for any_tax period if the person did not receive any statutory_notice_of_deficiency for such tax_liability or did not otherwise have an opportunity to dispute such tax_liability once the appeals officer has issued a determination regarding the disputed collection action sec_6330 allows the taxpayer to seek judicial review in the tax_court or a district_court depending upon the type of tax in considering whether taxpayers are entitled to any relief from the commissioner’s determination this court has established the following standard of review where the validity of the underlying tax_liability is properly at issue the court will review the matter on a de novo basis however where the validity of the underlying tax_liability is not properly at issue the court will review the commissioner’s administrative determination for abuse_of_discretion 114_tc_604 ii analysis a adequacy of the administative record and notices of determination petitioners raise certain alleged procedural defects that they argue preclude legitimate judicial review of the administrative proceedings the thrust of their argument appears to be that the absence of a more formal record of the hearing or any significant administrative record coupled with vague and conclusory notices of determination prevents meaningful review as this court has noted on a number of occasions hearings conducted under sec_6320 and sec_6330 are informal proceedings not formal adjudications 115_tc_329 115_tc_35 there inheres no right to subpoena witnesses or documents in connection with these hearings 118_tc_365 affd 329_f3d_1224 11th cir 118_tc_162 davis v commissioner supra pincite taxpayers are entitled to be offered a face-to-face hearing at the appeals_office nearest their residence where the taxpayer declines to participate in a proffered face-to-face hearing hearings may also be conducted by telephone or correspondence katz v commissioner supra pincite- dorra v commissioner tcmemo_2004_16 sec_301 d q a-d6 and d7 proced admin regs furthermore once a taxpayer has been given a reasonable opportunity for a hearing but has failed to avail himself or herself of that opportunity we have approved the making of a determination to proceed with collection based on the appeals officer’s review of the case file see eg taylor v commissioner tcmemo_2004_25 affd 130_fedappx_934 9th cir leineweber v commissioner tcmemo_2004_17 armstrong v commissioner tcmemo_2002_224 gougler v commissioner tcmemo_2002_185 mann v commissioner tcmemo_2002_48 the court has also ruled that taxpayers are entitled pursuant to a request made under sec_7521 to audio record sec_6330 hearings 121_tc_8 nonetheless we have never held or implied that any particular type of record is a necessary prerequisite for meaningful review rather our precedent and the administrative records underlying each of those proceedings counsel that a broad continuum exists in terms of the evidence we have found sufficient to support judicial consideration furthermore precedent from other courts speaks with like import the court_of_appeals for the sixth circuit dealt with this issue at some length in 411_f3d_621 6th cir acknowledging that the record in collection cases is in many instances surprisingly scant the court nonetheless went on to explain no transcript or official record of the hearing is required and accordingly one rarely exists id pincite the courts of appeals for the first and eighth circuits have also generally endorsed this view 439_f3d_455 8th cir revg on other grounds 123_tc_85 414_f3d_144 1st cir petitioners look to mesa oil inc v united_states aftr 2d pincite7 ustc par big_number at big_number d colo for support but even the district_court in that case stated the government is correct that these rulings and provisions support the informal nature of the hearing yet informality does not completely obviate the need for a record of some sort while a full stenographic record is not required there must be enough information contained in the documentation created by the irs for a court to draw conclusions about statutory compliance and whether the ao abused his or her discretion here the parties have stipulated and included in the record the full appeals_office administrative file including the collection function investigative file incorporated therein for each of the years in issue these materials contain extensive contemporaneous notes by irs personnel as well as the correspondence between the parties mr skidmore’s notes of what transpired at the sec_6330 hearings are a notable feature of this compendium taken together the assemblage provides a singularly clear portrayal of administrative developments as they occurred in addition petitioners do not contend ever to have made a request under sec_7521 to record the hearing on the facts of these cases the court is satisfied that the administrative record is adequate for proper judicial review see living care alternatives of utica inc v united_states supra pincite distinguishing mesa oil inc v united_states supra olsen v united_states supra pincite concluding that an administrative record containing an offer-in-compromise the appeals officer’s communications and the taxpayer’s responses and the appeals officer’s conclusions was sufficient see also robinette v commissioner supra pincite agreeing with olsen v united_states supra a similar conclusion is warranted with respect to petitioners’ related assertion that the notices of determination are too vague and conclusory to comport with and to facilitate judicial review consistent with due process petitioners complain that the notices lack a cogent explanation of the appeals officer’s analysis showing how he considered and weighed all of the evidence and issues raised by petitioners sec_6330 provides that a determination for purposes of the statute must take into account verification that requirements of applicable law and procedure have been met issues raised by the taxpayer at the hearing and whether the proposed collection action balances the need for efficient collection with concern that collection be no more intrusive than necessary regulations elaborate as follows the notice_of_determination will set forth appeals’ findings and decisions it will state whether the irs met the requirements of any applicable law or administrative procedure it will resolve any issues appropriately raised by the taxpayer relating to the unpaid tax it will include a decision on any appropriate spousal defenses raised by the taxpayer it will include a decision on any challenges made by the taxpayer to the appropriateness of the collection action it will respond to any offers by the taxpayer for collection alternatives and it will address whether the proposed collection action represents a balance between the need for the efficient collection_of_taxes and the legitimate concern of the taxpayer that any collection action be no more intrusive than necessary the notice_of_determination will also set forth any agreements that appeals reached with the taxpayer any relief given the taxpayer and any actions the taxpayer or the irs are required to take lastly the notice_of_determination will advise the taxpayer of the taxpayer’s right to seek judicial review within days of the date of the notice_of_determination sec_301_6330-1 a-e8 i proced admin regs the notices of determination precipitating these cases expressly address verification of legal and procedural requirements issues raised and balancing of efficiency and intrusion while petitioners would apparently like to see even greater detail the discussions provided as to each of the foregoing components are sufficient to enable the court to follow the appeals officer’s reasoning and conclusions furthermore the court is mindful that a notice_of_determination as a single relatively succinct document following an often lengthy administrative process must necessarily be to some degree summary in nature for example petitioners direct our attention to the fact that they offered collection alternatives including an offer-in- compromise and currently not collectible status and argue that mr skidmore failed adequately to address these issues in the notices of determination they emphasize that the date notice does not mention currently not collectible status however both notices discuss collection alternatives and highlight specific reasons why these were rejected although the date notice does not use the words currently not collectible status it enumerates particular problems with respect to petitioners’ ability to qualify for an offer_in_compromise or other collection alternative and the grounds listed are patently relevant to evaluation of currently not collectible status in point of fact the majority of petitioners’ complaints about the notices would seem to relate more to the possibility of an abuse_of_discretion and hence will be dealt with infra than to the legal sufficiency of the documents the court concludes that both the administrative record and the notices of determination are sufficient to support judicial review we note that we do not decide or reconsider whether we are limited to the administrative record in conducting our review as that is not at issue in these cases b impartiality of the appeals officer petitioners have throughout the administrative and litigation process consistently objected to the consideration of their and years by mr skidmore on grounds of prior involvement sec_6330 subsumes in the statutory right to a fair hearing the requirement of an impartial officer the hearing under this subsection shall be conducted by an officer_or_employee who has had no prior involvement with respect to the unpaid tax specified in subsection a a before the first hearing under this section or sec_6320 a taxpayer may waive the requirement of this paragraph petitioners’ position is that mr skidmore’s looking into their and liabilities in connection with his handling of the and years constitutes disqualifying prior involvement they also allege more generally that prejudice engendered by his prior dealings with them prevented mr skidmore from taking an unbiased look at their and years with respect to the key phrase prior involvement regulations amplify the statutory language as set forth below q-d4 what is considered to be prior involvement by an employee or officer of appeals with respect to the tax and tax period or periods involved in the hearing a-d4 prior involvement by an employee or officer of appeals includes participation or involvement in an appeals hearing other than a cdp hearing held under either sec_6320 or sec_6330 that the taxpayer may have had with respect to the tax and tax periods shown on the cdp_notice sec_301_6330-1 q a- d4 proced admin regs hence both the statutory and the regulatory language suggest a relatively permissive standard under which participation in earlier collection proceedings would not constitute disqualifying prior involvement for purposes of sec_6320 or sec_6330 legislative_history is supportive of such a construction providing the conferees anticipate that the irs will combine notice_of_intent_to_levy and notice of lien hearings whenever possible if multiple hearings are held it is expected that to the extent practicable the same appellate officer will hear the taxpayer with regard to both lien and levy issues if the taxpayer requests a hearing following receipt of a notice of lien or notice_of_intent_to_levy and prior to the date of the hearing receives the other notice the scheduled hearing will serve for both purposes and the taxpayer is obligated to raise all relevant issues at such hearing h conf rept pincite 1998_3_cb_747 thus given the above authorities there can be little doubt that some form of exception to the bar on prior involvement is countenanced and intended for participation in earlier collection proceedings however by their terms the foregoing appear to be directed toward multiple proceedings where the same year or years are specifically the subject of the collection actions proper application to proceedings where different tax periods are in issue is less explicit caselaw too offers only limited guidance this court has characterized the policy of the bar as follows the impartiality requirement ensures that a hearing officer has had no prior involvement in the determination and assessment of the underlying tax_liability that is the subject of the hearing criner v commissioner tcmemo_2003_328 our dispositions to date have relied principally on the fact that the appeals employee personally did not participate in and was not involved in any previous appeals_office hearing concerning the tax periods that were the subject of those cases day v commissioner tcmemo_2004_30 harrell v commissioner tcmemo_2003_271 our cases have not explored the contours of the exception for prior involvement in earlier sec_6320 or sec_6330 proceedings nor is jurisprudence from other courts particularly enlightening few cases seem to address the meaning of prior involvement much less in the context in which it is framed here moreover some of what little exists is at least arguably more restrictive than the statute itself and accordingly offers minimal assistance for example in 345_fsupp2d_1218 w d okla the district_court remanded a case to appeals on unrelated procedural grounds with the following instruction the court finds that at least in the circumstances presented here the statute’s requirement that the presiding officer must have had no prior involvement with the unpaid tax disqualifies the original appeals officer from re- hearing the matter the court does not mention the statutory exception for an appeals officer’s involvement in other sec_6320 or sec_6330 proceedings concerning a taxpayer mesa oil inc v united_states aftr pincite6 to ustc par big_number at big_number to big_number can be read to imply that even reviewing the irs administrative file before contacting the taxpayer for a hearing might constitute disqualifying prior involvement yet any such prohibition would seem to infringe upon realities of the administrative process and possibly even other requirements of the statute itself eg those pertaining to verification against this backdrop the court cannot conclude that the situation now before us represents the type of harm that the restriction on prior involvement was intended to prevent two potential rationales both drawn from the language of the statute and regulations lead to this result first as a technical matter the subsequent years have never been the subject of ie been directly in dispute in a proceeding before the irs to the extent that there has never technically been a proceeding concerning the later years a fortiori there cannot have been disqualifying involvement in a proceeding by irs personnel the regulatory definition in particular phrased in terms of an earlier appeals hearing with respect to the tax and tax periods suggests that prior involvement contemplates a situation where the specific year or years were the explicit target of an administrative_proceeding see sec_301 d a-d4 proced admin regs stated otherwise the regulations indicate that prior involvement as used in the sec_6330 context does not arise where consideration of later years was peripheral to a proceeding the subject of which was an earlier year or years second from a practical standpoint the law clearly permits multiple collection hearings with respect to a given period to be conducted by the same appeals officer when that period is for example the subject of multiple notices under sec_6320 and or logically then it is difficult to argue that an appreciably greater or different harm could ensue where a period is first considered informally in the course of one collection proceeding initiated regarding another period and then becomes the direct subject of a subsequent proceeding it would make little substantive sense to have operation of the exception turn on mere coincidences of timing in the issuance of the various actionable notices in addition given the practical realities that collection problems often develop or continue serially over a number of years and that many appeals offices are small with limited staff a construction that could progressively disqualify an entire office vis-a-vis a taxpayer with multiple years in arrears would be unworkable likewise since much of the relevant information would remain unchanged regardless of the period under consideration wasteful redundancy could be sanctioned by too narrow a reading of the exception and the avoidance thereof likely formed part of the reasoning behind inclusion of the exception in the statute accordingly the court concludes that mr skidmore’s consideration of the and years during the collection hearing process concerning did not lead to disqualification on grounds of prior involvement as that terminology is used in sec_6330 the foregoing conclusion does not however necessarily end the inquiry with respect to a potential violation of sec_6330 the question remains as to whether the provision also incorporates a general requirement of impartiality in the sense of no prejudice or bias that might have been transgressed on these facts the court has spoken briefly to this point in the context of a lien action under sec_6320 sec_6320 limits the definition of impartial officer and that definition does not address and arguably does not permit a challenge to the objectivity of the hearing officer who presides over a hearing under sec_6320 and sec_6330 however we shall assume without deciding for purposes of this analysis that sec_6320 and sec_6330 permit a challenge in appropriate cases to a demonstrably biased hearing officer see sec_6320 sec_6330 a person may raise at the hearing any relevant issue relating to the proposed collection action including the enumerated issues criner v commissioner tcmemo_2003_328 taking the same approach of assuming arguendo that a claim advancing prejudice is colorable under the section we again find it unnecessary to decide the underlying issue of statutory construction in that petitioners’ allegations of bias are not borne out by the totality of the record petitioners highlight two factual circumstances in support of their position first petitioners focus on a reference to a baseless claim for inflated housing and insurance costs in notes made by mr skidmore on date recording his activity in processing the and case the date entry reads in relevant part review of the case for closed five months ago found that the issues raised were collection alternatives and that they qualified for none because they made a baseless claim for inflated housing and insurance costs in an effort to show they had no ability to pay seeking to justify a lifestyle at the expense of the government specifically it was concluded that you did not provide sufficient financial information so that these could be specifically evaluated but what you did provide evidenced two significant problems the testimony provided indicated no projection of future income could now be made with confidence in its accuracy this would defeat the making of a projection of your future ability to pay it is suggested that you again consider these alternatives after your new business income has a sufficient history upon which to base projections analysis of your income and expenses showed large discretionary income which could be applied to your tax_liabilities i called the rep to inquire if they had different issues for and what they wished to do about the scheduled hearing thus while the remark complained of by petitioners may sound harsh standing alone it was made in the context of a review which went on to consider and accurately to summarize the particular reasons for the result reached in the earlier matter moreover as the facts found above indicate mr skidmore then proceeded to grant repeated requests from petitioners for more time to prepare for the hearing and to submit updated financial information his notes also document and discuss his analysis of the financial materials ultimately provided by petitioners commenting in detail about specific items and why they continued to fall short of establishing petitioners’ qualification for collection alternatives this accommodation of petitioners’ scheduling needs and careful review of the particular evidence offered indicates a willingness to consider anew the merits of petitioners’ then-existing circumstances and is the antithesis of prejudgment the second factual point emphasized by petitioners in their quest to show bias is the timing of mr skidmore’s conclusion that a determination_letter should be issued i e that the decision was made on the same day as the hearing was held again however the record reveals nothing inappropriate petitioners submitted their financial documentation prior to the hearing and offered nothing further at the conference that would justify delay for additional review mr skidmore’s notes with regard to the hearing conducted with petitioners’ representative close as follows we discussed the financials and my conclusions he could name no specific modifications to expenses he had no response to my statement that it appeared the 941s were overdue we agreed this tp needed an oic but i explained why he could not qualify now rep said he agreed they would have to look down the road for an oic in the future he wanted a determination_letter and will surely appeal to tax_court just for delay he did not name any respect in which he disagreed with my findings on this record and even assuming that sec_6330 subsumes a requirement of impartiality in a broad or generalized sense the court is satisfied that mr skidmore conducted a thorough review of the and years that belies allegations of being tainted by prejudice c appropriateness of the collection determinations having concluded that alleged procedural shortcomings do not preclude judicial review or otherwise invalidate the determinations at issue the court turns to whether the determinations to proceed with collection should be sustained on the merits at the outset it should be reiterated that with the settlement by the parties of the controverted additions to tax no issue of underlying liability remains in dispute accordingly we review respondent’s determinations to proceed with collection for abuse_of_discretion action constitutes an abuse_of_discretion under this standard where arbitrary capricious or without sound basis in fact or law 112_tc_19 petitioners contend that the determinations generating these cases evince an abuse_of_discretion on three principal grounds failure to satisfy the verification requirement of sec_6330 failure to address or properly to evaluate all issues raised by petitioners per the mandate of sec_6330 and failure properly to weigh intrusion per sec_6330 respondent disagrees with each claim sec_6330 incorporates a directive that the determination take into consideration the sec_6330 verification from the secretary that the requirements of any applicable law or administrative procedure have been met the referenced requirements are not further illuminated by statute or regulation the court has repeatedly rejected challenges based on this provision where the appeals officer had secured formal or informal transcripts showing both that the subject taxes were properly assessed and that the taxpayer had been notified of those assessments through issuance of notices of balance due 124_tc_189 roberts v commissioner t c pincite n nestor v commissioner t c pincite 117_tc_183 mr skidmore did so here petitioners maintain however that more is demanded they rely on the following passage from legislative_history during the hearing the irs is required to verify that all statutory regulatory and administrative requirements for the proposed collection action have been met irs verifications are expected to include but not be limited to showings that the revenue_officer recommending the collection action has verified the taxpayer’s liability the estimated expenses of levy and sale will not exceed the value of the property to be seized the revenue_officer has determined that there is sufficient equity in the property to be seized to yield net_proceeds from sale to apply to the unpaid tax_liabilities and with respect to the seizure of the assets of a going business the revenue_officer recommending the collection action has thoroughly considered the facts of the case including the availability of alternative collection methods before recommending the collection action h conf rept pincite 1998_3_cb_747 according to petitioners the fourth enumerated item is applicable to their circumstances they contend that it imposes an elevated review and was improperly ignored in the determinations the difficulty with petitioners’ position is that the statute as enacted requires by its terms verification that the requirements of any applicable law or administrative procedure have been met sec_6330 petitioners have alerted us to no law or administrative procedure that would direct revenue officers to engage in the specific analysis suggested much less document such analysis in a manner or form that would enable objective verification thereof by an appeals officer in some future proceeding moreover the structure of sec_6330 as enacted is such that the appeals officer is expressly instructed to consider collection alternatives presumably de novo and courts are granted jurisdiction to review the appeals officer’s exercise of discretion not that of an earlier revenue_officer petitioners’ approach does not harmonize with the language of the statute the court concludes that the verification requirement was met on the facts of these cases petitioners also advance complaints with respect to the appeals officer’s consideration of issues they raised in connection with the hearing these complaints apparently seeking to show contravention of sec_6330 center on the interrelated categories of compliance and collection alternatives regarding compliance neither party disputes that current compliance with tax laws is generally considered a prerequisite under established irs policy of eligibility for collection alternatives see eg rodriguez v commissioner tcmemo_2003_153 londono v commissioner tcmemo_2003_99 tabak v commissioner tcmemo_2003_4 nor is there any material disagreement that petitioners’ compliance record for the years in issue was in petitioners’ words not exemplary or in respondent’s characterization abysmal petitioners argue however that respondent has improperly focused on past as opposed to current compliance that petitioners were in at least substantial compliance with their federal tax obligations for forward and that their noncompliance for earlier years was justified by circumstances beyond their control hence they maintain that mr skidmore improperly relied on noncompliance in support of his determinations undoubtably the administrative record shows that mr skidmore looked in detail at the filing and payment history for the years in issue such a review would seem to be inherent in the very nature of the proceedings and does not raise a spectre of impropriety the fact that he may also have believed erroneously that returns for and were filed late likewise does not eliminate the possibility that he may have appropriately relied on current noncompliance in recommending that levy action be sustained more salient is the fact that his notes and the communications sent to petitioners reflect an ongoing concern with failure to make sufficient provision for estimated_taxes when petitioners filed their return in august of pursuant to an extension they reported tax of dollar_figure but only dollar_figure of withholding and no estimated payments although here petitioners paid the balance of the tax due with the return they obviously were not in compliance with estimated payment obligations throughout the pendency of their cases before mr skidmore from early to mid-2004 the notice_of_determination for was issued on date and that for and was issued on date estimated payments intended to ensure that current taxes are paid are a significant component of the federal tax system and mr skidmore was entitled to rely on their absence in reaching his conclusions in fact petitioners’ circumstances illustrate one of the reasons for requiring current compliance before granting collection alternatives such as an offer-in-compromise or an installment_agreement namely the risk of pyramiding tax_liability see 412_f3d_819 7th cir affg 123_tc_1 as to alleged mitigating circumstances during the years in issue the court understands that petitioners had little control_over medical exigencies or an industry slowdown petitioners claim that these circumstances establish that financial inability rather than lack of desire was responsible for their dilatory filings and payments again however current compliance is most germane in addition as mr skidmore noted repeatedly petitioners’ assertions of financial hardship are difficult to square with the substantial cashflow through their accounts mr skidmore concluded that petitioners’ broad assertions of business need and use did not satisfactorily explain why some of the extensive funds could not be employed to pay taxes and the court concurs on the matter of collection alternatives petitioners on brief specifically find fault with mr skidmore’s evaluation of currently not collectible status and of an offer-in-compromise the internal_revenue_manual irm provides for the reporting of accounts as currently not collectible pursuant to which accounts are removed from active inventory irm sec_5 date the irm enumerates a variety of reasons that will support currently not collectible status including where collection would create undue_hardship by leaving taxpayers unable to meet necessary living_expenses id see also willis v commissioner tcmemo_2003_302 petitioners’ claims of financial hardship rest in large part on the inclusion in their living_expenses of housing costs greatly in excess of the amount considered standard for their geographic area ie dollar_figure claimed versus a dollar_figure standard allowance petitioners attempted to explain and justify their housing expenditures in their october and date letters to mr skidmore and in the attachment to their form for and which is substantially identical to the november letter they indicated that the figure represented payments made on three loans overencumbering their home and offered the following generalized statement in explanation the loan money proceeds were used to help finance the development of the optical network optimization software at a time when the anticipated return was many times the amount of the loans they also described their house as extensively modified to include facilities to operate a successful consulting business mentioning that rooms were used to store books records and equipment as well as to meet with clients by way of apparent analogy and without any support they then respectfully suggested that a dollar_figure or dollar_figure per month business_expense for renting commercial office space would be allowed with very little scrutiny mr skidmore in his analysis of petitioners’ financial circumstances for purposes of collection alternatives did not accept housing_expenses in excess of the standard allowance he also removed a claimed dollar_figure life_insurance expense from the computation petitioners’ explanation of that expense in their date letter had likewise been limited to a generalized u s bank required mr cox to have a life_insurance_policy for the lines of credit which were approved based on the business income as well as the equity in the house the whole-life policy also provides a potential ‘line of credit’ for the business petitioners allege on brief that mr skidmore’s failure to consider their business rationale for these expenses reveals an abuse_of_discretion the court disagrees petitioners’ broad-brushed intonations of business justification lack any sufficient corroboration in the record while evidence may support the existence of and payments on mortgage loans and the life_insurance_policy the documents proffered provide no link to business use there has been no adequate effort by petitioners to trace the proceeds of the loans to any business-related outlays or to connect the insurance_policy to any specific business-related agreement or transaction mr skidmore’s unwillingness to credit petitioners’ generalized unsubstantiated assertions at face value hardly connotes an abuse_of_discretion moreover the inconsistencies between and lack of evidentiary support for a substantial number of the amounts shown in the financial materials submitted by petitioners largely vitiate the possibility of any convincing portrayal of hardship it simply is unclear what funds were available and where they were going for mr skidmore to conclude that the record did not adequately establish currently not collectible status for petitioners’ accounts was reasonable like reasoning would also apply with respect to other forms of collection alternative petitioners state on brief that the appeals officer refused to consider an offer-in-compromise because of difficulty in projecting future income they fault him for not explaining why a or 5-year average allegedly sanctioned in the irm could not be used on this point suffice it to say that petitioners’ representative during the administrative process expressed concurrence in the unavailability of an offer-in-compromise and petitioners never submitted an actual offer a concrete proposal for mr skidmore to consider discretion typically cannot be exercised much less abused in the abstract see eg 124_tc_69 neugebauer v commissioner tcmemo_2003_292 finally petitioners frame challenges to the determinations in issue on the dictates of sec_6330 they summarize their allegations in this regard as set forth below in both notices of determination the appeals officer recognizes that the petitioners had significant financial problems levies would only serve to harass the taxpayers jeopardize full collection by scaring off customers clients who receive notices of levy and make remaining in compliance impossible in his notices of determination the appeals officer did not offer any explanation or analysis why the irs needs the most intrusive collection possible did not justify why liquidation of the business was necessary to ensure collection or detail why the plaintiff’s offer of collection alternatives was not appropriate other than the compliance issue which was addressed in the petitioners’ date letter the appeals officer simply did not consider the impact that his determinations would have on these taxpayers and did not perform the required balancing test by neglecting to consider the impact of its determination on the plaintiff the appeals_office was unable to legitimately examine whether the collection action was more intrusive than necessary the short answer to this challenge is that as detailed above petitioners did not during the administrative process establish the propriety of any alternative to counterbalance against the proposed levies the notices of determination so communicate observing that because petitioners did not present any acceptable alternatives it did not appear that any less intrusive action would meet the liability they explicitly address the balancing analysis and appropriately highlight several of the facts undergirding mr skidmore’s conclusions furthermore petitioners’ contentions that mr skidmore came to these conclusions summarily are contradicted by the record the body of notes and correspondence compiled reveals instead that the focus of mr skidmore’s efforts throughout the entire process centered upon attempting to obtain and evaluate information concerning petitioners’ financial circumstances in light of possible eligibility for collection alternatives the notes also make reference specifically to intrusiveness and his thinking thereon his eventual determinations that asking the government merely to wait and see did not afford a reasonable and viable option were neither arbitrary nor capricious nor baseless in conclusion the facts of these cases do not establish any abuse_of_discretion the court will sustain respondent’s proposed collection actions as to taxable years and except to the extent modified by the referenced settlements between the parties to reflect the foregoing appropriate decisions will be entered
